DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 9/9/2021 has been entered. Claims 1, 4-5, and 8-9 were amended, and claims 11-24 were canceled. Thus, claims 1-10 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a structure configured to hold” in claim 5 line 3.
The “structure configured to hold” will be interpreted as a substantially circular housing or equivalent as described in according to the Applicant’s specification page 8 in the last paragraph.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 4, the limitation “through which one or more users enter” in line 2 positively claims “users” which are a human organism. It is suggested to use claim language such as --configured to--, --able to--, --enabling--, etc. in order to avoid positively claiming human organisms.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the area" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected due to their dependence on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Korman (US 6,119,689, hereinafter Korman ‘689) in view of Korman (US 2004/0009746 A1, hereinafter Korman ‘746).
Regarding claim 1, Korman ‘689 discloses an air purification tent (filtered air supplied to area under canopy) (abstract) comprising: 
a tent (canopy 87) (Fig. 3), at least partly made from a semipermeable flexible material (canopy made of diaphanous material such as stocking fabric which is porous to allow for air to diffuse out of the canopy) (col. 6, lines 43-49), said tent is intended to be suspended above a platform such that the material is enclosing the platform and an enclosed space is created (canopy 87 is suspended above a bed to enclose the space around the bed) (Fig. 3; col. 5, lines 59-65); 
an air purification device arranged in the tent (filter unit 91 inside the canopy 87, as well as the vertical end portion 84, and collars 88, 89) (Figs. 3-4), said device comprising an air inlet arranged outside the enclosed space (vertical end portion 84 is outside the canopy 87 and discharges airflow to the filter unit 91) (Figs. 3-4; col. 6, lines 27-34), and an air outlet arranged within the enclosed space (perforated portion 93 through which air flows out into the area enclosed by the canopy 87) (Figs. 3-4); 
wherein air from outside the tent is flowing through the air purification device and into the enclosed space such that the enclosed space is filled with pure air (area under canopy is enclosed and full of filtered air from outside the canopy 87) (Figs. 3-4; col. 5, lines 59-65).

However, Korman ‘746 teaches a canopy area air delivery system (Korman ‘746; Fig. 1; abstract) wherein the top area of the tent consists of a less permeable material than the material suspended above the platform (canopy top 36 can be made of non-porous material, while the side are made from porous material) (Korman ‘746; Fig. 1; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Korman ‘689 canopy 87 such that the top area of the tent consists of a less permeable material than the material suspended above the platform, as taught by Korman ‘746, for the purpose of allowing for an airy or open feeling for user comfort while ensuring the canopy has sufficient air holding and directing properties (Korman ‘746, para. [0025]). 
With this modification, the modified Korman ‘689 device would thus teach wherein the area of the tent surrounding the air purification device consists of a less permeable material than the material suspended above the platform (top of Korman ‘689 canopy 87 which surrounds the filter unit 91, vertical end portion 84, and collars 88, 89 would be non-porous as taught by Korman ‘746 while the side of the Korman ‘689 canopy 87 would be porous and permeable as taught by Korman ‘746) (Korman ‘689, Figs. 1, 3-4; Korman ‘746, Fig. 1, para. [0025]).
Regarding claim 2, the modified Korman ‘689 device teaches wherein the air purification tent comprises a suspension device (disks 85, 86 suspending the canopy 87 above a 
Regarding claim 3, the modified Korman ‘689 device teaches wherein the air purification device comprises an upper (vertical end portion 84 and collar 88) (Korman ‘689; Figs. 3-4) and a lower side (filter unit 91 and collar 89) (Korman ‘689; Figs. 3-4) and said air inlet is arranged in the upper side of the air purification device such that the air enters the inlet and flow substantially vertically downwards in the air purification device and exits the air purification device in the lower side of the device (vertical end portion 84 discharges airflow vertically downwards to the filter unit 91; air flow exits the filter unit 91) (Korman ‘689; Figs. 3-4; col. 6, lines 27-34).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Korman ‘689 in view of Korman ‘746 as applied to claim 1 above, and further in view of Gururaj (US 2009/0276958 A1).
Regarding claim 4, the modified Korman ‘689 device teaches the invention as previously claimed, but does not disclose wherein the tent has a closable opening, or openings, through which one or more users can enter the enclosure.
However, Gururaj teaches an enclosure for a mattress (Gururaj; abstract) wherein the tent has a closable opening through which one or more users can enter the enclosure (canopy portion 14 has a zipper 42 for user ingress and egress) (Gururaj; Fig. 1; para. [0042]).
.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Korman ‘689 in view of Korman ‘746 as applied to claim 1 above, and further in view of Loreth (US 6,203,600 B1).
Regarding claim 5, the modified Korman ‘689 device teaches the invention as previously claimed, including wherein the air purification device comprises a filter and a structure configured to hold them (filter media 94-97 inside a circular housing 92) (Korman ‘689; Figs. 3-4; col. 6, lines 33-39), but does not disclose wherein the air purification device comprises a fan or blower.
However, Loreth teaches an air purification device (Loreth; abstract) wherein the air purification device comprises a filter, a fan or blower, and a structure configured to hold them (carbon filter 67 and fan 62 inside casing 60; precipitator has circular symmetrical cross-section) (Loreth; Fig. 5a; col. 5, lines 1-3, lines 32-40; col. 6, lines 40-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Korman ‘689 device by substituting the entire filter system from air supply unit 80 to air filter unit 91 with the air purification device comprising a filter, a fan or blower, and a structure configured to hold them as taught by Loreth, for the purpose of providing a suitable air purification mechanism which one of ordinary skill in art could feasibly expect to perform similarly well as the Korman ‘689 mechanism, as 
Regarding claim 6, the modified Korman ‘689 device teaches wherein the filter is arranged downstream the fan or blower (filter 67 downstream from fan 62) (Loreth; Fig. 5a; col. 5, lines 32-40).
Regarding claim 7, the modified Korman ‘689 device teaches wherein the filter comprises an active carbon element for adsorbing gaseous pollutants (filter is an active carbon filter as a gas absorbant) (Loreth; Fig. 5a; col. 6, lines 32-44).
Regarding claim 8, the modified Korman ‘689 device teaches wherein the air purification device comprises a particle charging element to electrically charge particles in the air flowing through the air purifying device (corona electrode on holder 14 as an ionization source, and earthed electrode strips 01, 02) (Loreth; Figs. 1, 5a; col. 4, lines 1-17; col. 5, lines 53-59; claim 6), and the filter adapted to enhance the particle arresting efficiency of the filter  (filter is an active carbon filter to act as a gas absorbant) (Loreth; Fig. 5a; col. 6, lines 32-44).
Regarding claim 9, the modified Korman ‘689 device teaches the invention as previously claimed, including wherein the filter of the air purification device is enclosing the air outlet and extending from said air purification device (Loreth filter 67 wraps around the outlet of the purification device, and extends out from the casing 60) (Loreth; Fig. 5a; col. 6, lines 39-45), but does not teach wherein the air filter of the air purification device is embodied as a particle filter bag and on the inside of the enclosed space.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Korman device such that the filter of the air purification device is embodied as a particle filter bag and on the inside of the enclosed space, as taught by Korman ‘746, for the purpose of providing a better distribution of air for a more even flow of air (Korman ‘746; para. [0037]).
Regarding claim 10, the modified Korman ‘689 device teaches wherein the particle charging element consists of an ionizer arranged upstream of said filter (corona electrode on holder 14 is an ionization source; all electrodes are upstream of filter 67) (Loreth; Fig. 5a; col. 5, lines 32-40, 53-59; claim 6), said ionizer comprising a collector electrode (earthed electrode strips 01, 02) (Loreth; Figs. 1, 5a; col. 4, lines 1-17) and an emitter electrode (corona electrode on holder 14) (Loreth; Fig. 5a; col. 5, lines 53-59; claim 6), said collector electrode is -3-C30262USwarranged around an air passage extending through the air purification device (electrode strips 01, 02 wind around near the inner surface of casing 60 through which air flows) (Loreth; Figs. 1, 5a; abstract; col. 4, lines 1-17) and said emitter electrode is arranged in the centre of said air passage (corona electrode on holder 14 is in the center of the casing 60) (Loreth; Fig. 5a).


Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. 
On page 6 in the “Claim Objections” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections. 
On page 6 in the “Claim Interpretation” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to render moot the 35 U.S.C. 112(f) interpretation. However, the Examiner respectfully disagrees.  The amendment to claim 5 does not add sufficient structure to overcome the 35 U.S.C. 112(f) interpretation, as only the word “configured” was added to describe “a structure”, which does not clarify how “a structure” is meant to perform the function of “to hold”. Thus, the 35 U.S.C. 112(f) interpretation is being maintained by the Examiner in the current office action.
On page 6 in the “Rejections under 35 U.S.C. 112” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. However, the claim amendments have necessitated new 35 U.S.C. 112(b) rejections as detailed above. 
On page 7 in the bottom half of the Applicant’s remarks, the Applicant argues that the Korman ’689 reference does not enclose the air supply unit in the canopy, and thus the Korman ‘689 reference cannot teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner never mentioned the Korman ‘689 air supply being enclosed in the 
On page 8 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Korman ’689 reference does not teach the newly added limitations to claim 1, and thus cannot be used in a 35 U.S.C. 102 rejection. The Examiner agrees, and has thus rejected claim 1 using a 35 U.S.C. 103 rejection with the Korman ‘689 and Korman ‘746 references as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785